DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and amendment of 11 February 2022 are entered.
	Claims 1-41 are pending. Claims 2, 6, 8-21, 26-27, and 31-37 are withdrawn without traverse. Claims 1, 3-5, 7, 22-25, 28-30, and 38-41 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 114 and 118 in the reply filed on 11 February 2022 is acknowledged.
Claims 2, 6, 8-21, and 26-27, and 31-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 22-25, 28-30, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At issue are the features in options ii) and iii) for the first component and option ii) for the second component of claims 1 and 22 allowing for at least 80% identity to the claimed sequences or active fragments of the lysins and at least 80% identity to the AMP, respectively. 
With respect to option ii) allowing for an 80% identity threshold, the claimed SEQ ID NOs range from 116-271 residues in length. An 80% cutoff would allow for 23-54 alterations to be made within the sequences. The threshold limitation also indicates that the peptide is one “having lytic activity”, which indicates that function must be present.
With respect to option iii), the language of “active fragment” implies activity but doesn’t offer any clear indication as to what activity must be present. The later language P. aeruginosa growth, reduce P. aeruginosa populations, and/or kill P. aeruginosa in presence of or absence of human serum. 
With respect to option ii) related to the AMP and an 80% identity threshold, the sequence range from a 10-mer up to a 55-mer. While an 80% identity to a 10-mer is relatively easy to analyze, the limitation would allow for up to 11 alterations in the longest 55-mer. No clear guidance is provided on relevant portions of each of the claimed SEQ ID NOs on important/unimportant regions to allow for variants to be produced and maintain AMP activity. 
[0063] describes the lysins as being surprisingly identified as antibacterial agents towards Gram negative bacteria and that the function is surprising. [0066] provides functional assessments for lysin variants. Maintenance of the alpha helix is described in [0071-0072], but it is not clear whether this helix is the sole determinant of lytic activity or the overall antibacterial nature of the construct. Active fragments are described in [0078-0079] as maintaining function, with the only examples being provided in SEQ ID NOs: 127-130 derived from SEQ ID NO: 74. 
The claimed structures require presence of either variants with a certain percent identity or active fragments. As discussed above, the guidance from the specification regarding such variants or fragments is largely described in functional rather than structural terms. At best, one of ordinary skill might consider any alpha helices as important for function. The specification guides that such domains can occur at the C- or N-terminus, i.e. the position is variable among lysins. The skilled artisan is therefore left 
The requirement to analyze and maintain an alpha helical domain is further compounded by the high level of helices in the structures. For instance, an analysis of SEQ ID NO: 58 shows that helices are present throughout the structure: 

    PNG
    media_image1.png
    587
    1470
    media_image1.png
    Greyscale

Given the high level of helices and the general description of the domain as being at the N- or C-terminus, it is not clear what helices are or aren’t important for function to produce either active fragments or variants with 80% identity. 
As discussed above, one of ordinary skill would consider certain fragments as produced; namely SEQ ID NOs: 127-130 discussed as fragments of SEQ ID NO: 74. As to the claimed variants where an 80% identity is required, it is not clear that any such variants are produced, especially those where the full 20% alteration in the base sequence occurs. Even allowing for the helices to be important, there is no clear guidance on what actual variants are produced within this identity threshold, nor that the variants also maintain the required lytic activity.

Taken collectively, the options in the first component for ii) and iii) and in the second component for ii) of claims 1 and 22 encompass a broad genus of compounds. There is no clear disclosure of representative numbers of species to demonstrate that written description was provided of these genera. The skilled artisan would not recognize possession of these genera, and accordingly it is determined that written description is lacking.
The dependent claims do not remedy these deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially” in claims 3 and 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no reasonable way to determine what degree of structure similarity is sufficient to read upon the claims. Accordingly, the metes and bounds are unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1. Claims 1, 3, 4, 7, 22-24, 28-30, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7-9, and 14 of U.S. Patent No. 10,988,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘520 patent claims an identical product.
The ‘520 patent claims a lysin-AMP construct where a first peptide component comprising SEQ ID NO: 118, a variant with 80% identity, or an active fragment, is coupled to a second component of SEQ ID NO: 114 (see e.g. claim 1). This construct has lytic activity, i.e. it functions the same as instantly claimed. This anticipates claim 1.
With respect to claims 3 and 4, the ‘520 patent claims a further stabilizing component (se e.g. claim 2). The stabilizing component is a peptide of SEQ ID NO: 112 or 116. 
With respect to claim 7, the ‘520 patent claims SEQ ID NO: 44 (see e.g. claim 7).
With respect to claim 22, the ‘520 patent claims a pharmaceutical composition (see e.g. claim 6).

With respect to claim 28, as set forth above the ‘520 patent claims SEQ ID NO: 44. 
With respect to claim 29, the ‘520 patent claims a solution, suspension, emulsion, inhalable powder, aerosol, or spray (see e.g. claim 8). 
With respect to claim 30, the ‘520 patent claims inclusion of an antibiotic to treat a Gram-negative bacteria (see e.g. claim 9).
With respect to claims 38 and 39, the effects on P. aeruginosa and additional bacteria are an inherent feature of the ‘520 polypeptide, and supported by claims to method of treating such an infection (see e.g. claim 14).
With respect to claims 40 and 41, the resensitization is inherent to the structure. See e.g. Example 13 of ‘520 showing that the construct comprising SEQ ID NO: 118 and SEQ ID NO: 114 in the form of SEQ ID NO: 44 resensitizes P. aeruginosa to carbapenem antibiotics.  

2. Claims 1, 3-5, 7, 22-25, 28, 30, and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 41, 43, 44, and 59-62 of copending Application No. 17/041,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘853 application claims a method of using an overlapping peptide.
The ‘853 application claims a method of resensitizing a Gram-negative bacteria to an antibiotic by administering a lysin or a lysin-AMP polypeptide construct, where the 
With respect to claim 3, the ‘853 application claims a further component (see e.g. claim 59). 
With respect to claims 4 and 5, the ‘853 application further claims that the stabilizing component is a peptide that includes the same options (see e.g. claims 60 and 61).
With respect to claim 7, the ‘853 application claims SEQ ID NO: 44 along with others (see e.g. claim 62).
With respect to claim 22, the method of treatment of ‘853 implies that a pharmaceutical composition is prepared, as at a minimum the lysin-AMP would need to be dissolved in a carrier such as water for administration of an effective amount.
With respect to claims 23-25, as set forth above the ‘853 application claims the same structure stabilizing components.
With respect to claim 28, as set forth above the ‘853 application claims overlapping sequences including SEQ ID NO: 44.
With respect to claim 30, as set forth above the method of ‘853 includes a second antibiotic (see e.g. claim 37).
With respect to claim 38, the ‘853 application claims additional bacteria (see e.g. claim 41).
With respect to claim 39, the ‘853 application claims the same grouping of bacteria (see e.g. claim 39).

With respect to claim 41, the ‘853 application claims a carbapenem (see e.g. claims 43-44).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 1, 3-5, 7, 22-25, 28-30, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of copending Application No. 17/130,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘118 application claims a method of treatment using an overlapping composition.
The ‘118 application claims treatment of endocarditis caused by a Gram-negative bacteria by administering a pharmaceutical composition containing a lysin-AMP construct (see e.g. claim 1). The lysin-AMP construct includes SEQ ID NO: 118 and 114 (see e.g. claim 1). This anticipates claim 1.
With respect to claims 3-5, the ‘118 application claims a structure stabilizing component in the form of a peptide identical to those instantly claimed (see e.g. claims 3-5). 
With respect to claim 7, the ‘118 application claims overlapping sequences including SEQ ID NO: 44 (see e.g. claim 6).

With respect to claims 23-25, as set forth above ‘118 claims the same structure stabilizing peptides.
With respect to claim 28, as set forth above ‘118 claims overlapping polypeptides.
With respect to claim 29, the ‘118 application claims the same formulations (see e.g. claim 8).
With respect to claim 30, the ‘118 application claims inclusion of a second antibiotic for treatment of Gram-negative bacteria (see e.g. claim 10).
With respect to claim 38, the ‘118 application claims treatment of the same bacteria (see e.g. claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 1, 22, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 47, 51, and 53 of copending Application No. 17/130,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘229 application claims a method of treatment using overlapping compositions.
The ‘229 application claims a method of treating an infection caused by Gram-negative bacteria in pulmonary surfactant by administering a pharmaceutical composition containing a lysin-AMP polypeptide (see e.g. claim 34). The ‘229 
With respect to claim 22, as set forth above the ‘229 application claims a method that uses a pharmaceutical composition.
With respect to claim 30, the ‘229 application also claims disruption of biofilms using the same formulations (see e.g. claim 47). The ‘229 application further claims inclusion of an additional antibiotic, including those that target Gram-negative bacteria (see e.g. claims 51 and 53).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658